Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 25, 2019

                                     No. 04-18-00512-CR

                                EX PARTE Steven ROBLES,

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        On March 7, 2019 and March 13, 2019, appellant filed a pro se “Motion to Obtain
Transcript/Court Reporters [sic] and Appellate Records Designated on Appeal Review” and pro
se “Motion to Obtain Transcript and Clerks [sic] Record to File For Habeas Corpus
Extraordinary Relief,” seeking a copy of the appellate record. We granted that relief on February
12, 2019, and on February 13, 2019, we mailed appellant a copy of the clerk’s record and
supplemental clerk’s record. In our March 8, 2019 order, we also confirmed that there is no
reporter’s record in this case. For these reasons, we DENY appellant’s motions requesting
copies of the appellate record as MOOT.

        On March 7, 2019, appellant also filed a pro se “Motion for Leave to File Late Notice of
Appeal,” seeking permission to file a late notice of appeal. This Court construed appellant’s pro
se “Defendant’s Designation of Record for Habeas Appeal” filed on July 18, 2018 as a timely
notice of appeal. We therefore DENY appellant’s motion for leave as MOOT.

        On March 13, 2019, appellant filed a pro se “Application for Leave to File/Legal
Memoranda, Petition for Writ of Coram Nobis, Writ of Error,” raising, among other things,
substantive challenges to his conviction. After consideration, we DENY that motion without
prejudice and advise appellant that legal arguments should be presented in his pro se brief if he
desires to file one. See TEX. R. APP. P. 38. Appellant is reminded his pro se brief, should he
decide to file one, is due on or before April 22, 2019.




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court